Title: From George Washington to the Georgia Masons, 14 May 1791
From: Washington, George
To: Georgia Masons



Gentlemen,
[Savannah, c.14 May 1791]

I am much obliged by your congratulations on my arrival in this city—and I am highly indebted to your favorable opinions.
Every circumstance concurs to render my stay in Savannah agreeable, and it is cause of regret to me that it must be so short.
My best wishes are offered for the welfare of the fraternity, and for your particular happiness.

Go: Washington

